EXHIBIT 10.7

 

EXECUTION COPY

 

 

FURTHER AMENDED AND RESTATED MASTER ISSUER
MASTER DEFINITIONS AND CONSTRUCTION SCHEDULE

 

20 JUNE 2007

HOLMES MASTER ISSUER PLC

 

 

 

 

 

 

ALLEN & OVERY

Allen & Overy LLP




--------------------------------------------------------------------------------







CONTENTS

Clause  
Page
            1.
Definitions
  1   2.
Interpretation and Construction
  25   3.
Governing Law and Jurisdiction
  27                       Signatories  
28
 





--------------------------------------------------------------------------------

 







THIS FURTHER AMENDED AND RESTATED MASTER ISSUER MASTER DEFINITIONS AND
CONSTRUCTION SCHEDULE is signed for the purposes of identification on 20 June
2007 by:


(1) ALLEN & OVERY LLP of 40 Bank Street, Canary Wharf, London E14 5NR; and


(2) SLAUGHTER AND MAY of One Bunhill Row, London EC1Y 8YY.


1. DEFINITIONS


  This Schedule further amends and restates the amended and restated master
issuer master definitions and construction schedule signed on 28 March 2007
between the parties hereto.


  Words and expressions used in the Transaction Documents shall, unless
otherwise defined in such Transaction Documents or unless the context otherwise
requires, have the same meanings as set out in this Master Issuer Master
Definitions and Construction Schedule.


  Words and expressions used in this Master Issuer Master Definitions Schedule
or in the Transaction Documents but not defined herein shall, unless otherwise
defined in the relevant Transaction Document or unless the context otherwise
requires, have the same meanings as set out in the Master Definitions and
Construction Schedule.


  2006-1 Closing Date means 28 November 2006;


  2006-1 Notes means the Master Issuer Notes issued by the Master Issuer on the
2006-1 Closing Date;


  2007-1 Closing Date means 28 March 2007;


  2007-1 Notes means the Master Issuer Notes issued by the Master Issuer on the
2007-1 Closing Date;


  2007-2 Closing Date means 20 June 2007;


  2007-2 Notes means the Master Issuer Notes issued by the Master Issuer on the
2007-2 Closing Date;


  A Master Issuer Term Advance means any Master Issuer Term Advance made
available by the Master Issuer to Funding under the Master Intercompany Loan
Agreement from the proceeds of issue of a Series and Class (or Sub-Class) of
Class M Master Issuer Notes;


  AA Master Issuer Term Advance means any Master Issuer Term Advance made
available by the Master Issuer to Funding under the Master Intercompany Loan
Agreement from the proceeds of issue of a Series and Class (or Sub-Class) of
Class B Master Issuer Notes;


  AAA Master Issuer Term Advance means any Master Issuer Term Advance made
available by the Master Issuer to Funding under the Master Intercompany Loan
Agreement from the proceeds of issue of a Series and Class (or Sub-Class) of
Class A Master Issuer Notes;


  Accession Deed means a deed in, or in substantially, the form set out in
Schedule 3 to the Master Issuer Deed of Charge;


  Accounting Advisor means Deloitte & Touche LLP;


  Additional Interest has the meaning given in Condition 4.4 of the Notes;


1


--------------------------------------------------------------------------------







  Additional Master Issuer Account means an account opened pursuant to Clause
3.1 of the Master Issuer Bank Account Agreement in the name of the Master Issuer
and to be held with the Master Issuer Account Bank in accordance with the Master
Issuer Bank Account Agreement;


  Agent Bank means The Bank of New York, London Branch or such other person for
the time being acting as agent bank under the Master Issuer Paying Agent and
Agent Bank Agreement;


  Agents means the Principal Paying Agent, the US Paying Agent, the Registrar,
the Transfer Agent and the Agent Bank;


  Appointee means any attorney, manager, agent, delegate, nominee, custodian or
other person appointed by the Note Trustee or the Master Issuer Security Trustee
under the Master Issuer Trust Deed or the Master Issuer Deed of Charge (as
applicable);


  Agreement Date means, in respect of an issue of a Series and Class (or
Sub-Class) of Master Issuer Notes, the date on which the Subscription Agreement
is signed by or on behalf of all the parties to it;


  Arrangers means Barclays Bank PLC, Citigroup Global Markets Limited and
Deutsche Bank AG, London Branch;


  Assignment Date means each date on which there is a completion of the sale and
purchase of a Portfolio pursuant to and in accordance with clause 3 or 4 (as
applicable) of the Mortgage Sale Agreement;


  Auditors means Deloitte & Touche LLP or such other internationally recognised
independent firm of auditors selected from time to time by the Master Issuer
with the prior consent of the Note Trustee;


  Authorised Denominations means:


  (a) in respect of the Dollar Master Issuer Notes, $100,000 and integral
multiples of $1,000 in excess thereof;


  (b) in respect of the Euro Master Issuer Notes, €50,000 and integral multiples
of €1,000 in excess thereof;


  (c) in respect of the Sterling Master Issuer Notes, £50,000 and integral
multiples of £1,000 in excess thereof; or


  (d) in relation to a Series and Class (or Sub-Class) of Master Issuer Notes of
any other Specified Currency as specified in the applicable Final Terms;


  Authorised Investments means:


  (a) Sterling gilt-edged securities;


  (b) Sterling demand or time deposits, certificates of deposit and short-term
debt obligations (including commercial paper) provided that in all cases such
investments have a maturity date falling no later than the next following
Interest Payment Date and the short-term unsecured, unguaranteed and
unsubordinated debt obligations of the issuing or guaranteeing entity or the
entity with which the demand or time deposits are made (being an authorised
person under the FSMA) are rated A-1+ by Standard & Poor’s, P-1 by Moody’s and
F1 by Fitch or their equivalents by three other internationally recognised
Rating Agencies or which


2


--------------------------------------------------------------------------------







    are otherwise acceptable to the Rating Agencies (if they are notified in
advance) to maintain the then current ratings of the Master Issuer Notes; and


  (c) in the case of any collateral provided by a Master Issuer Swap Provider
and/or the Funding Swap Provider, such demand or time deposits in such
currencies as are approved by the Rating Agencies in respect of the relevant
Master Issuer Swap Agreement and/or the Funding Swap Agreement;


  Authorised Signatory means any authorised signatory referred to in any Master
Issuer Account Mandates;


  Base Prospectus means the base prospectus of the Master Issuer from time to
time, the first being the base prospectus dated 17 November 2006;


  Basic Terms Modification has the meaning given in paragraph 5 of Schedule 5 to
the Master Issuer Trust Deed;


  BB Master Issuer Term Advance means any Master Issuer Term Advance made
available by the Master Issuer to Funding under the Master Intercompany Loan
Agreement from the proceeds of issue of a Series and Class (or Sub-Class) of
Class D Master Issuer Notes;


  BBB Master Issuer Term Advance means any Master Issuer Term Advance made
available by the Master Issuer to Funding under the Master Intercompany Loan
Agreement from the proceeds of issue of a Series and Class (or Sub-Class) of
Class C Master Issuer Notes;


  Book-Entry Interest means a beneficial interest in a global note representing
the relevant class of Master Issuer Notes shown on records maintained in
book-entry form by DTC, Euroclear, Clearstream, Luxembourg or any alternative
clearing system as specified in the applicable Final Terms, as the case may be;


  Bullet Amount means, in respect of any Master Issuer Term Advance which is a
Bullet Term Advance, the scheduled amount of principal due in respect of such
Bullet Term Advance on the relevant Scheduled Repayment Date;


  Bullet Term Advance means a Master Issuer Term Advance specified as such in
the applicable Final Terms, the full amount of principal of which is due on a
Scheduled Repayment Date;


  Business Day means a day which is a London Business Day and a New York
Business Day and a TARGET Business Day;


  Business Day Convention has the meaning given to that term in the applicable
Final Terms;


  Canadian Bankers Acceptances (or CAD-BA) will be determined by the Agent Bank
on the following basis:


  (a) on the Determination Date applicable to the relevant Series and Class (or
Sub-Class) of Master Issuer Notes, the Agent Bank will calculate the arithmetic
mean, rounded upwards to five decimal places, of the offered quotations to
leading banks for Canadian dollar deposits for the relevant period as specified
in the relevant Final Terms (or, in the case of the first Interest Period, a
linear interpolation of such rates for deposits as indicated in the applicable
Final Terms).


    This will be determined by reference to the display as quoted on the Reuters
Screen CDOR page (the display designated as the “CDOR” page on the Reuters
Monitor Money Rate


3


--------------------------------------------------------------------------------







    Service for the purpose of displaying, among other things, Canadian dollar
bankers’ acceptance rates) as of 10:00 Toronto time on that Determination Date.
If the Reuters Screen CDOR page stops providing these quotations, the
replacement service for the purposes of displaying this information will be
used. If the replacement service stops displaying the information, another page
as determined by the Master Issuer with the approval of the Note Trustee will be
used. This is called the screen rate for the applicable Series and Class (or
Sub-Class) of Master Issuer Notes;


  (b) if, on any such Determination Date, the screen rate is unavailable, the
Agent Bank will:


    (i) request the principal Toronto office of each of the Reference Banks to
provide the Agent Bank with its bid rate per annum for Canadian dollar bankers’
acceptances of the equivalent amount and for the relevant period for settlement
on that date; and


    (ii) calculate the arithmetic mean, rounded upwards to five decimal places,
of those quotations;


  (c) if, on any such Determination Date, the screen rate is unavailable and
only two or three of the Reference Banks provide bid rates, the relevant rate
for that Interest Period will be the arithmetic mean of the quotations as
calculated in paragraph (b);


  (d) if, on any such Determination Date, fewer than two Reference Banks provide
quotations, the Agent Bank will consult with the Note Trustee and the Master
Issuer for the purpose of agreeing a total of two banks to provide such
quotations and the relevant rate for that Interest Period will be the arithmetic
mean of the quotations as calculated in paragraph (b). If no such banks are
agreed then the relevant rate for that Interest Period will be the rate in
effect for the last preceding Interest Period for which paragraph (a) or (b) was
applicable; and


  (e) for the purpose of disclosure pursuant to the Interest Act (Canada), the
yearly rate of interest to which any rate of interest payable hereunder that is
to be calculated on the basis of a year of 365 days is equivalent may be
determined by multiplying such rate by a fraction the numerator of which is the
actual number of days in the calendar year in which such yearly rate of interest
is to be ascertained and the denominator of which is 365;


  Class means each single class of the Class A Master Issuer notes, the Class B
Master Issuer Notes, the Class M Master Issuer Notes, the Class C Master Issuer
Notes and the Class D Master Issuer Notes or their respective holders thereof as
the context requires and except where otherwise specified;


  Class A Note Acceleration Notice means a notice issued by the Note Trustee to
the Master Issuer and the Master Issuer Security Trustee declaring Class A
Master Issuer Notes to be due and repayable pursuant to Condition 9.1 of the
Master Issuer Notes;


  Class A Noteholders means the holders for the time being of the Class A Master
Issuer Notes;


  Class A Master Issuer Notes means the Master Issuer Notes of any Series
designated as such in the applicable Final Terms;


  Class B Note Acceleration Notice means a notice issued by the Note Trustee to
the Master Issuer and the Master Issuer Security Trustee declaring Class B
Master Issuer Notes to be due and repayable pursuant to Condition 9.2 of the
Master Issuer Notes;


  Class B Noteholders means the holders for the time being of the Class B Master
Issuer Notes;


4


--------------------------------------------------------------------------------







  Class B Master Issuer Notes means the Master Issuer Notes of any Series
designated as such in the applicable Final Terms;


  Class C Note Acceleration Notice means a notice issued by the Note Trustee to
the Master Issuer and the Master Issuer Security Trustee declaring Class C
Master Issuer Notes to be due and repayable pursuant to Condition 9.4 of the
Master Issuer Notes;


  Class C Noteholders means the holders for the time being of the Class C Master
Issuer Notes;


  Class C Master Issuer Notes means the Master Issuer Notes of any Series
designated as such in the applicable Final Terms;


  Class D Note Acceleration Notice means a notice issued by the Note Trustee to
the Master Issuer and the Master Issuer Security Trustee declaring Class D
Master Issuer Notes to be due and repayable pursuant to Condition 9.5 of the
Master Issuer Notes;


  Class D Noteholders means the holders for the time being of the Class D Master
Issuer Notes;


  Class D Master Issuer Notes means the Master Issuer Notes of any Series
designated as such in the applicable Final Terms;


  Class M Note Acceleration Notice means a notice issued by the Note Trustee to
the Master Issuer and the Master Issuer Security Trustee declaring Class M
Master Issuer Notes to be due and repayable pursuant to Condition 9.3 of the
Master Issuer Notes;


  Class M Noteholders means the holders for the time being of the Class M Master
Issuer Notes;


  Class M Master Issuer Notes means the Master Issuer Notes of any Series
designated as such in the applicable Final Terms;


  Clearstream, Luxembourg means Clearstream Banking, société anonyme or the
successor for the time being to its business;


  Closing Date means the closing date for the issuance of any Master Issuer
Notes comprising one or more Series and Classes (or Sub-Classes) of Master
Issuer Notes as specified in the applicable Final Terms;


  Common Depositary means The Bank of New York, London Branch as common
depositary for both Euroclear Bank S.A/N.V.;


  Conditional Purchase Agreement means a conditional purchase agreement (if any)
entered into on or about a Closing Date between the Master Issuer, the
Remarketing Bank, the Conditional Purchaser and the Master Issuer Cash Manager;


  Conditional Purchase Commitment has the meaning given to it in the relevant
Conditional Purchase Agreement;


  Conditional Purchaser means in relation to a series of Class A Master Issuer
Notes, the person (if any) specified as such in the applicable Final Terms;


  Conditions or Terms and Conditions means the terms and conditions to be
endorsed on the Master Issuer Notes in or substantially in the form set out in
the Schedule 4 to the Master Issuer Trust Deed, as any of the same may from time
to time be amended, varied or restated in accordance with the


5


--------------------------------------------------------------------------------







  provisions of the Master Issuer Trust Deed and any reference to a numbered
Condition shall be construed accordingly;


  Confirmation Letter means a letter as set forth in Part 2 or Part 4 of
Appendix 3 of the Programme Agreement;


  Corporate Services Provider means Wilmington Trust SP Services (London)
Limited or such other person or persons for the time being acting as corporate
services provider to Funding and certain other parties under the Corporate
Services Agreement and acting as corporate services provider under the Master
Issuer Corporate Services Agreement;


  Currency Exchange Rate means the exchange rate set out in each Master Issuer
Swap Agreement dated on or about the relevant Closing Date;


  Dealer Accession Letter means a letter as set forth in Part 1 or Part 3 of
Appendix 3 of the Programme Agreement;


  Dealers means the institutions specified in the Final Terms relating to any
Series and Class (or Sub-Class) of Notes and Dealer means any one of them;


  Defaulting Party has the meaning given to it in the applicable Master Issuer
Swap Agreement;


  Deferred Interest has the meaning given in Condition 4.4;


  Definitive Notes means Master Issuer Notes in definitive form;


  Designated Subsidiary has the meaning given in Clause 2.2 of the Master Issuer
Post-Enforcement Call Option Agreement;


  Determination Date means, in respect of a Series and Class (or Sub-Class) of
Master Issuer Notes, the date specified as such in the applicable Final Terms;


  Disclosure Rules means, in the case of Master Issuer Notes which are, or are
to be, admitted to the Official List, the disclosure rules made under section
73A of the FSMA;


  Distribution Compliance Period means the period until and including the 40th
day after the later of the commencement of the offering of any Master Issuer
Notes and the relevant Closing Date;


  Dollar Interest Determination Date means two London Business Days before the
first day of the Interest Period for which the rate will apply (or if the first
day of that Interest Period is not a Business Day, the next succeeding Business
Day);


  Dollar Master Issuer Notes means Master Issuer Notes denominated in US
Dollars;


  DTC means The Depository Trust Company;


  Early Termination Date means has the meaning given to it in the applicable
Master Issuer Swap Agreement;


  ECOFIN Council means the Economic and Financial Affairs Council of the
European Union;


  Eligible Transferee has the meaning given to it in a Conditional Purchase
Agreement;


  EURIBOR will be determined by the Agent Bank on the following basis:


6


--------------------------------------------------------------------------------







  (a) on the Determination Date applicable to the relevant Series and Class (or
Sub-Class) of Master Issuer Notes, the Agent Bank will calculate the arithmetic
mean, rounded upwards to five decimal places, of the offered quotations to
leading banks for euro deposits (or, in the case of the first Interest Period, a
linear interpolation of such rates for deposits as indicated in the applicable
Final Terms).


    This will be determined by reference to the display as quoted on the
Moneyline Telerate Screen No. 248. If the Moneyline Telerate Screen No. 248
stops providing these quotations, the replacement service for the purposes of
displaying this information will be used. If the replacement service stops
displaying the information, another page as determined by the Master Issuer with
the approval of the Note Trustee will be used.


    In each of these cases, the determination will be made as at or about 11.00
a.m., Brussels time, on that date. This is called the screen rate for the
relevant Series and Class (or Sub-Class) of Notes;


  (b) if, on any such Determination Date, the screen rate is unavailable, the
Agent Bank will:


    (i) request the principal London office of each of the Reference Banks to
provide the Agent Bank with its offered quotation to prime banks for euro
deposits of the equivalent amount, and for the relevant period, in the Eurozone
inter-bank market as at or about 11.00 a.m. (Brussels time); and


    (ii) calculate the arithmetic mean, rounded upwards to five decimal places,
of those quotations;


  (c) if, on any such Determination Date, the screen rate is unavailable and
only two or three of the Reference Banks provide offered quotations, the
relevant rate for that Interest Period will be the arithmetic mean of the
quotations as calculated in paragraph (a); and


  (d) if, on any such Determination Date, fewer than two Reference Banks provide
quotations, the Agent Bank will consult with the Note Trustee and the Master
Issuer for the purpose of agreeing a total of two banks to provide such
quotations and the relevant rate for that Interest Period will be the arithmetic
mean of the quotations as calculated in paragraph (b). If no such banks are
agreed then the relevant rate for that Interest Period will be the rate in
effect for the last preceding Interest Period for which paragraph (a) or (b) was
applicable;


  Euroclear means Euroclear Bank S.A./N.V., or the successor for the time being
to its business;


  Euro Interest Determination Date means two TARGET Business Days before the
first day of the Interest Period for which the rate will apply;


  Euro Master Issuer Notes means the Master Issuer Notes denominated in Euros;


  Event of Default has the same meaning as Note Event of Default;


  Excess Swap Collateral means an amount (which will be transferred directly to
the relevant Master Issuer Swap Provider in accordance with the relevant Master
Issuer Swap Agreement) equal to the value of the collateral (or the applicable
part of any collateral) provided by an Master Issuer Swap Provider to the Master
Issuer in respect of that Master Issuer Swap Provider’s obligations to transfer
collateral to the Master Issuer under the relevant Master Issuer Swap Agreement
which is in excess of that Master Issuer Swap Provider’s liability under the
relevant Master Issuer Swap Agreement as at the date of termination of the
relevant Master Issuer Swap Agreement or which it is otherwise entitled to have
returned to it under the terms of the relevant Master Issuer Swap Agreement;


   


7


--------------------------------------------------------------------------------







   


  Exchange Act means the United States Securities Exchange Act of 1934, as
amended;


  Exchange Rate has the same meaning as the Currency Exchange Rate;


  Extraordinary Resolution has the meaning set out in paragraph 27 of Schedule 5
to the Master Issuer Trust Deed;


  Final Maturity Date means, in respect of any Series and Class (or Sub-Class)
of Master Issuer Notes, the date specified as such for such Series and Class (or
Sub-Class) of Master Issuer Notes in the related Final Terms;


  Final Redemption means the date on which all monies and other liabilities for
the time being due or owing by the Master Issuer to the Note Trustee on behalf
of the Noteholders have been paid in full;


  Final Repayment Date means, in relation to a Master Issuer Term Advance, the
date specified as such in the related Master Issuer Term Advance Supplement and
Final Terms;


  Final Terms means, in relation to any Series of Master Issuer Notes, the final
terms or US Prospectus Supplement (as applicable) issued in relation to such
Series of Notes as a supplement to the Conditions and giving details of, inter
alia, the amount and price of such Series of Master Issuer Notes;


  Financial Adviser means any financial adviser selected by the Master Issuer
Security Trustee to give such financial advice in relation to the Master Issuer
Notes as the Master Issuer Security Trustee may request from time to time;


  Financial Period means a Financial Year or any other period in respect of
which accounts are required to be prepared and certified by the auditors of the
relevant company to enable it to comply with all relevant legal and accounting
requirements and all requirements of any stock exchange on which securities of
the company are listed;


  Financial Year means, in the case of the Master Issuer, each twelve-month
period ending on the last day of the calendar year;


  Fitch means Fitch Ratings Limited and any successor to its ratings business;


  Fixed Rate Master Issuer Note means a Master Issuer Note, the interest basis
of which is specified in the applicable Final Terms as being fixed rate;


  Floating Rate Master Issuer Note means a Master Issuer Note, the interest
basis of which is specified in the applicable Final Terms as being floating
rate;


  FSMA means the Financial Services and Market Act 2000 (as amended,
supplemented or replaced from time to time);


  Global Master Issuer Notes means the global notes issued in respect of the
Master Issuer Notes, in the form of the SEC-Registered Global Master Issuer
Notes, Rule 144A Global Master Issuer Notes or the Reg S Global Master Issuer
Notes, as applicable;


  ICTA means the Income and Corporation Taxes Act 1988;


  Initial Closing Date means 28 November 2006, being the date of the first issue
of Master Issuer Notes;


8


--------------------------------------------------------------------------------







  Initial Documentation List means the list of documents attached as Appendix 1
to the Programme Agreement;


  Initial Purchase Agreement means each initial purchase agreement between the
Master Issuer and the Initial Purchasers from time to time, the first being the
initial purchase agreement dated 17 November 2006 as amended from time to time;


  Initial Purchasers means the initial purchasers of Rule 144A Master Issuer
Notes and in respect of the issue of Master Issuer Notes on the Initial Closing
Date means Barclays Bank PLC, Citigroup Global Markets Limited and Deutsche Bank
AG, London Branch;


  Interest Amount means the amount of interest payable on each Master Issuer
Note in respect of the relevant Interest Period;


  Interest Commencement Date means:


  (a) in relation to a Series and Class (or Sub-Class) of Master Issuer Notes,
the relevant Closing Date of such Master Issuer Notes or such other date as may
be specified as such in the applicable Final Terms; and


  (b) in respect of a Master Issuer Term Advance, the relevant Closing Date of
the related Series and Class (or Sub-Class) of Master Issuer Notes or such other
date as may be specified as such in the applicable Master Issuer Term Advance
Supplement;


  Interest Determination Date has the same meaning as Determination Date;


  Interest Payment Date means, in respect of a Series and Class (or Sub-Class)
of Master Issuer Notes (other than Money Market Notes), the Quarterly Interest
Payment Dates and (in respect of Money Market Notes), the Monthly Interest
Payment Dates, subject (in each case) to the Conditions;


  Interest Period means :


  (a) in relation to a Series and Class (or Sub-Class) of Master Issuer Notes,
the period from (and including) the relevant Interest Payment Date (or in
respect of the first Interest Period, the applicable Interest Commencement Date)
to (but excluding) the next following (or first) relevant Interest Payment Date;
and


  (b) in relation to a Master Issuer Term Advance, the period from (and
including) the applicable Interest Payment Date (or in respect of the first
Interest Period, the applicable Interest Commencement Date) to (but excluding)
the next following applicable Interest Payment Date;


  ISDA Master Agreement means the form of the 1992 ISDA Master Agreement
(Multicurrency-Cross Border) as published by the International Swaps and
Derivatives Association Inc.;


  Issue means each issue of Master Issuer Notes under the Programme, comprising
one or more Series and Classes (or Sub-Classes) of Master Issuer Notes;


  Letter of Representations means the letter of representations to DTC related
to an Issue from the Principal Paying Agent and the Master Issuer;


  Liability means any loss, damage, cost, charge, claim, demand, expense,
judgement, decree, action, proceeding, or other liability whatsoever (including,
without limitation, in respect of taxes, duties, levies and other charges) and
legal fees and expenses on a full indemnity basis;


9


--------------------------------------------------------------------------------







  Listing Rules means:


  (a) in the case of Master Issuer Notes which are, or are to be admitted to the
Official List, the listing rules made under section 73A of the FSMA; and


  (b) in the case of Master Issuer Notes which are, or are to be, listed on a
Stock Exchange other than the London Stock Exchange, the listing rules and
regulations for the time being in force for that Stock Exchange;


  Loan Payment Date means, in respect of a Loan Tranche, the Quarterly Interest
Payment Date(s) specified in Loan Tranche Supplement for the payment of interest
and/or principal, subject to the terms of the Master Intercompany Loan
Agreement;


  London Business Day means a day (other than a Saturday or Sunday) on which
banks are generally open for business in London;


  London Stock Exchange means the London Stock Exchange plc;


  LP (MP) Act means the Law of Property (Miscellaneous Provisions) Act 1994;


  Managers means the initial subscribers for each issue of the Reg S Master
Issuer Notes and in respect of the issue of Master Issuer Notes on the 2007-2
Closing Date means HSBC Bank plc, Lehman Brothers International (Europe),
Merrill Lynch International, HSBC Securities (Canada) Inc., Merrill Lynch
(Canada) Inc. and Banco Santander Central Hispano, S.A.;


  Margin means, in respect of any Series and Class (or Sub-Class) of Master
Issuer Notes, the amount specified as such in the related Final Terms;


  Master Definitions and Construction Schedule means the third amended and
restated master definitions schedule signed for the purposes of identification
by Allen & Overy LLP and Slaughter and May dated on or about 20 June 2007, (as
the same may be amended, restated, supplemented, replaced or novated from time
to time);


  Master Intercompany Loan means each loan made by the Master Issuer to Funding
as recorded in a Master Issuer Term Advance Supplement under the Master
Intercompany Loan Agreement on each Closing Date;


  Master Intercompany Loan Acceleration Notice means an acceleration notice
served by the Master Issuer Security Trustee in relation to the enforcement of
the Funding Security following a Master Intercompany Loan Event of Default under
the Master Intercompany Loan Agreement;


  Master Intercompany Loan Agreement means the intercompany loan agreement dated
on or about the Programme Date between the Master Issuer, Funding, the Master
Issuer Security Trustee and the Agent Bank;


  Master Intercompany Loan Event of Default means the occurrence of an event of
default in relation to Funding as specified in Clause 15 of the Master
Intercompany Loan Agreement;


  Master Issuer means Holmes Master Issuer PLC (registered no. 5953811), a
public limited company incorporated under the laws of England and Wales, whose
registered office is at Abbey National House, 2 Triton Square, Regent’s Place,
London NW1 3AN;


  Master Issuer Account Banks means the Master Issuer Non-Sterling Account Bank
and the Master Issuer Sterling Account Bank;


10


--------------------------------------------------------------------------------







  Master Issuer Account Mandate means an account mandate delivered to a Master
Issuer Account Bank pursuant to the Master Issuer Bank Account Agreement;


  Master Issuer Accounts means the Master Issuer Transaction Account, any
Additional Master Issuer Account, any Master Issuer Swap Collateral Account and
such other bank account(s) held in the name of the Master Issuer with the prior
written approval of the Master Issuer Security Trustee from time to time;


  Master Issuer Available Funds means, together, Master Issuer Revenue Receipts
and Master Issuer Principal Receipts;


  Master Issuer Bank Account Agreement means the bank account agreement dated on
or about the Programme Date between the Master Issuer, the Master Issuer Cash
Manager, the Master Issuer Account Banks and the Master Issuer Security Trustee
(as the same may be amended, restated, supplemented, replaced or novated from
time to time);


  Master Issuer Bank Accounts has the same meaning as Master Issuer Accounts;


  Master Issuer Cash Management Agreement means the cash management agreement
dated on or about the Programme Date between the Master Issuer, the Master
Issuer Cash Manager and the Master Issuer Security Trustee (as the same may be
amended, restated, supplemented, replaced or novated from time to time);


  Master Issuer Cash Management Services means the services to be provided to
the Master Issuer and the Master Issuer Security Trustee pursuant to the Master
Issuer Cash Management Agreement;


  Master Issuer Cash Manager means Abbey National PLC acting pursuant to the
Master Issuer Cash Management Agreement as agent for the Master Issuer and the
Master Issuer Security Trustee, to manage all cash transactions and maintain
certain ledgers on behalf of the Master Issuer;


  Master Issuer Cash Manager Termination Event has the meaning given in Clause
11.1 of the Master Issuer Cash Management Agreement;


  Master Issuer Charged Property means the property charged by the Master Issuer
pursuant to Clause 3 of the Master Issuer Deed of Charge;


  Master Issuer Corporate Services Agreement means the agreement dated on the
Programme Date and made between the Corporate Services Provider, the Master
Issuer, Abbey National PLC, Holdings and the Master Issuer Security Trustee for
the provision by the Master Issuer Corporate Services Provider of certain
corporate services and personnel to the Master Issuer (as the same may be
amended, restated, supplemented, replaced or novated from time to time);


  Master Issuer Corporate Services Fee Letter means the letter if any dated the
date of the Master Issuer Corporate Services Agreement between, inter alios, the
Master Issuer, the Master Issuer Security Trustee and the Corporate Services
Provider, setting out the amount of fees payable to the Corporate Services
Provider by the Master Issuer;


  Master Issuer Currency Exchange Rate has the same meaning as Currency Exchange
Rate;


  Master Issuer Deed of Charge means the amended and restated deed of charge
entered into on or about the 2007-1 Closing Date between, among others, the
Master Issuer and the Master Issuer Security Trustee under which the Master
Issuer charges the Master Issuer Security in favour of the Master Issuer
Security Trustee for the benefit of the Master Issuer Secured Creditors (as the
same may be amended, restated, supplemented, replaced or novated from time to
time);


11


--------------------------------------------------------------------------------







  Master Issuer Expense Ledger means the ledger maintained by the Master Issuer
Cash Manager pursuant to the Master Issuer Cash Management Agreement to record
payments of fees received from Funding under the Master Intercompany Loan
Agreement and payments out in accordance with the Master Issuer Priorities of
Payments;


  Master Issuer Ledgers means the Master Issuer Revenue Ledger, the Master
Issuer Principal Ledger, the Master Issuer Swap Collateral Ledger, the Master
Issuer Expense Ledger and the Master Issuer Note Ledger;


  Master Issuer Master Definitions and Construction Schedule means this further
amended and restated master issuer master definitions and construction schedule
signed for the purposes of identification by Allen & Overy LLP and Slaughter and
May on 20 June 2007 (as the same may be amended, restated, supplemented,
replaced or novated from time to time);


  Master Issuer Non-Sterling Account means any account in a Specified Currency
other than Sterling to be opened pursuant to Clause 3.1 of the Master Issuer
Bank Account Agreement in the name of the Master Issuer and to be held with the
Master Issuer Non-Sterling Account Bank in accordance with the Master Issuer
Bank Account Agreement;


  Master Issuer Non-Sterling Account Bank means Citibank N.A. London Branch
situated at Citigroup Centre, Canada Square, London E14 5LB, in its capacity as
holder of the relevant Master Issuer Non-Sterling Account, in accordance with
the Master Issuer Bank Account Agreement;


  Master Issuer Noteholders means the holders for the time being of the Master
Issuer Notes;


  Master Issuer Notes means the Class A Master Issuer Notes, the Class B Master
Issuer Notes, the Class M Master Issuer Notes, the Class C Master Issuer Notes
and the Class D Master Issuer Notes, in each case of any Series;


  Master Issuer Note Ledger means the ledger maintained by the Master Issuer
Cash Manger pursuant to the Master Issuer Cash Management Agreement to record
payments made under each Series and Class (or Sub-Class) of Notes;


  Master Issuer Order means a written order or request signed in the name of the
Master Issuer by two directors of the Master Issuer;


  Master Issuer Paying Agent and Agent Bank Agreement means the amended and
restated paying agent and agent bank agreement entered into on or about the
2007-1 Closing Date between the Master Issuer, the Principal Paying Agent, the
Agent Bank, the US Paying Agent, the Registrar, the Transfer Agent, the Note
Trustee and the Master Issuer Security Trustee which sets out the appointment of
the Paying Agents, the Registrar, the Transfer Agent and the Agent Bank for the
Master Issuer Notes (as the same may be amended, restated, supplemented,
replaced or novated from time to time);


  Master Issuer Post-Enforcement Call Option Deed means the master issuer
post-enforcement call option deed entered into on the Programme Date between the
Master Issuer, the Master Issuer Post-Enforcement Call Option Holder and the
Master Issuer Security Trustee and the Note Trustee under which the Note Trustee
agrees on behalf of the Noteholders that following enforcement of the Master
Issuer Security, the Master Issuer Post-Enforcement Call Option Holder may call
for the Master Issuer Notes (as the same may be amended, restated, supplemented
replaced or novated from time to time);


  Master Issuer Post-Enforcement Call Option Holder means PECOH Limited;


12


--------------------------------------------------------------------------------







  Master Issuer Post-Enforcement Priority of Payments means the order of
priority of payments in which the Master Issuer Available Funds will be applied
following the service of a Note Enforcement Notice and a Master Intercompany
Loan Acceleration Notice, as described in Clause 7.2 of the Master Issuer Deed
of Charge;


  Master Issuer Pre-Enforcement Principal Priority of Payments means the order
of priority of payments in which the Master Issuer Principal Receipts will be
applied until enforcement of the Master Issuer Security and as set out in
paragraph 4 of Schedule 2 to the Master Issuer Cash Management Agreement;


  Master Issuer Pre-Enforcement Priority of Payments means the Master Issuer
Pre-Enforcement Principal Priority of Payments and the Master Issuer
Pre-Enforcement Revenue Priority Payments;


  Master Issuer Pre-Enforcement Revenue Priority of Payments means the order of
priority of payments in which the Master Issuer Revenue Receipts will be applied
until enforcement of the Master Issuer Security and as set out in paragraph 3 of
Schedule 2 to the Master Issuer Cash Management Agreement;


  Master Issuer Principal Ledger means the ledger maintained by the Master
Issuer Cash Manager pursuant to the Master Issuer Cash Management Agreement to
record the Master Issuer Principal Receipts standing to the credit of the Master
Issuer Transaction Account from time to time;


  Master Issuer Principal Receipts means the sum of all principal amounts repaid
by Funding to the Master Issuer under the terms of the Master Intercompany Loan
Agreement during the relevant Interest Period, and/or the sum otherwise
recovered by the Master Issuer Security Trustee (or the receiver appointed on
its behalf) in relation to the principal balance;


  Master Issuer Priority of Payments means, the Master Issuer Pre-Enforcement
Revenue Priority of Payments, the Master Issuer Pre-Enforcement Principal
Priority of Payments and the Master Issuer Post-Enforcement Priority of
Payments;


  Master Issuer Revenue Ledger means the ledger maintained by the Master Issuer
Cash Manager pursuant to the Master Issuer Cash Management Agreement to record
the Master Issuer Revenue Receipts standing to the credit of the Master Issuer
Transaction Account from time to time;


  Master Issuer Revenue Receipts means an amount equal to the sum of:


  (a) interest paid by Funding on the relevant Funding Interest Payment Date in
respect of the Master Issuer Term Advances under the Master Intercompany Loan
Agreement;


  (b) fees to be paid by Funding on the relevant Funding Interest Payment Date
under the terms of the Master Intercompany Loan Agreement;


  (c) interest payable on the Master Issuer Accounts (but excluding any interest
in respect of collateral) and any Authorised Investments in respect thereof
which will be received on or before the relevant Quarterly Interest Payment Date
in respect of the Notes;


  (d) other net income of the Master Issuer including amounts received or to be
received under the Master Issuer Swap Agreements on or before the relevant
Quarterly Interest Payment Date (including any amounts received by the Master
Issuer in consideration of it entering into a replacement Master Issuer Swap
Agreement but excluding (i) termination amounts paid to the Master Issuer under
a Master Issuer Swap Agreement, (ii) any Excess Swap Collateral which shall be
returned directly to the relevant Master Issuer Swap Provider, as set out under
any Master Issuer Swap Agreement and (iii) in respect of each Master Issuer Swap
Provider,


13


--------------------------------------------------------------------------------







    prior to the designation of an early termination date under the relevant
Master Issuer Swap Agreement and the resulting application of the collateral by
way of netting or set-off, an amount equal to the value of all collateral (other
than Excess Swap Collateral) provided by such Master Issuer Swap Provider to the
Master Issuer pursuant to the relevant Master Issuer Swap Agreement (and any
interest or distributions in respect thereof)); and


  (e) any additional amount the Master Issuer receives from any taxing authority
on account of amounts paid to that taxing authority for and on account of tax by
an Master Issuer Swap Provider under an Master Issuer Swap Agreement;


  Master Issuer Secured Creditors means the Master Issuer Security Trustee, the
Noteholders (including any Couponholders, Talonholders and Receiptholders), the
Master Issuer Swap Providers, the Note Trustee, the Master Issuer Account Bank,
the Paying Agents, the Registrar, the Transfer Agent, the Agent Bank, the Master
Issuer Corporate Services Provider, the Master Issuer Cash Manager and any new
creditor who accedes to the Master Issuer Deed of Charge from time to time under
a deed of accession or a supplemental deed;


  Master Issuer Secured Liabilities means all present and future obligations and
liabilities (whether actual or contingent and whether owed jointly or severally
or in any other capacity) of the Master Issuer to the Master Issuer Secured
Creditors under each Master Issuer Transaction Document;


  Master Issuer Security means the security granted by the Master Issuer under
the Master Issuer Deed of Charge in favour of the Master Issuer Secured
Creditors;


  Master Issuer Security Period means the period beginning on the date of the
Master Issuer Deed of Charge and ending on the date on which all the Master
Issuer Secured Liabilities have been unconditionally and irrevocably paid and
discharged in full;


  Master Issuer Security Power of Attorney means the power of attorney granted
by the Master Issuer in favour of the Master Issuer Security Trustee under the
Master Issuer Deed of Charge on the Programme Date substantially in the form set
out in Schedule 4 to the Master Issuer Deed of Charge;


  Master Issuer Security Trustee means The Bank of New York whose London branch
address is at 40th Floor, One Canada Square, London E14 5AL or such other person
as may from time to time be appointed as Master Issuer Security Trustee (or
co-trustee) pursuant to the Master Issuer Deed of Charge;


  Master Issuer Sterling Account means the Master Issuer Transaction Account or
any Additional Master Issuer Account to be opened pursuant to Clause 3.1 of the
Master Issuer Bank Account Agreement in the name of the Master Issuer and to be
held with the Master Issuer Sterling Account Bank in accordance with the Master
Issuer Bank Account Agreement;


  Master Issuer Sterling Account Bank means Abbey National PLC, in its capacity
as holder of the Master Issuer Transaction Account, situated at 21 Prescott
Street, London, E1 8AD and any Additional Master Issuer Account and such other
account bank as may be appointed from time to time pursuant to the Master Issuer
Bank Account Agreement;


  Master Issuer Sub-paying Agency Agreement means the sub-paying agency
agreement entered into on or about the 2007-2 Closing Date between the Master
Issuer, the Principal Paying Agent, the Note Trustee, the Master Issuer Security
Trustee and the Sub-paying Agent (as the same may be amended, restated,
supplemented, replaced or novated from time to time);


  Master Issuer Swap Agreement means, in respect of a Series and Class (or
Sub-Class) of Notes, the ISDA Master Agreement, schedules and confirmations
relating to the relevant Master Issuer


14


--------------------------------------------------------------------------------







  Swaps to be entered into on or before the relevant Closing Date in respect of
such Series and Class (or Sub-Class) of Master Issuer Notes between the Master
Issuer, the relevant Master Issuer Swap Provider and Master Issuer Security
Trustee (as amended, restated, supplemented, replaced and/or novated from time
to time);


  Master Issuer Swap Collateral Account means any account opened with the Master
Issuer Sterling Account Bank for the purposes of holding collateral posted by a
Master Issuer Swap Provider pursuant to any of the Master Issuer Swap Agreements
in accordance with the provisions of clause 3.3 of the Master Issuer Bank
Account Agreement and governed by an agreement on substantially the same terms
as the Master Issuer Bank Account Agreement;


  Master Issuer Swap Collateral Ancillary Documents means any document
(including, without limitation, any custodial agreement or bank account
agreement but excluding the Master Issuer Swap Agreements, the Master Issuer
Cash Management Agreement and the Master Issuer Deed of Charge) as may be
entered into by the Master Issuer from time to time in connection with the Swap
Collateral;


  Master Issuer Swap Collateral Cash Account means any Master Issuer Swap
Collateral Account opened for the purpose of holding Swap Collateral in cash and
maintained in accordance with the terms of the Master Issuer Cash Management
Agreement;


  Master Issuer Swap Collateral Ledger means the ledger maintained by the Master
Issuer Cash Manager pursuant to the Master Issuer Cash Management Agreement to
record the Swap Collateral standing to the credit of the Master Issuer Swap
Collateral Account from time to time;


  Master Issuer Swap Collateral Securities Account means any Master Issuer Swap
Collateral Account opened for the purpose of holding Swap Collateral in the form
of securities and maintained in accordance with the terms of the Master Issuer
Cash Management Agreement;


  Master Issuer Swap Excluded Termination Amount means, in relation to any
Master Issuer Swap Agreement, an amount equal to:


  (a) the amount of any termination payment due and payable to the relevant
Master Issuer Swap Provider as a result of an Master Issuer Swap Provider
Default or to the relevant Master Issuer Swap Provider following an Master
Issuer Swap Provider Downgrade Termination Event;


    less


  (b) the amount, if any, received by the Master Issuer from a replacement swap
provider upon entry by the Master Issuer into an agreement with such replacement
swap provider to replace such Master Issuer Swap Agreement which has terminated
as a result of such Master Issuer Swap Provider Default or following the
occurrence of such Master Issuer Swap Provider Downgrade Termination Event;


  Master Issuer Swap Guarantee means any guarantee given in further security of
the obligations of a Master Issuer Swap Provider under a Master Issuer Swap
Agreement.


  Master Issuer Swap Provider means, in respect of a Series and Class (or
Sub-Class) of Notes, any entity identified as such in the relevant Final Terms;


  Master Issuer Swap Provider Default means the occurrence of an Event of
Default (as defined in the relevant Master Issuer Swap Agreement) where an
Master Issuer Swap Provider is the Defaulting Party (as defined in the relevant
Master Issuer Swap Agreement);


15


--------------------------------------------------------------------------------







  Master Issuer Swap Provider Downgrade Termination Event means the occurrence
of an Additional Termination Event (as defined in the relevant Master Issuer
Swap Agreement) following the failure by an Master Issuer Swap Provider to
comply with the requirements of the ratings downgrade provisions set out in the
relevant Master Issuer Swap Agreement;


  Master Issuer Swaps means the swap transactions which will entitle the Master
Issuer to receive and pay amounts under the Master Intercompany Loan in Sterling
and to receive and pay amounts under the Master Issuer Notes not denominated in
Sterling in the applicable Specified Currency and/or which will hedge the Master
Issuer’s payment obligations against movements in interest rates where there is
a possible difference between an interest rate applicable to amounts received by
the Master Issuer under a Master Issuer Term Advance and the interest rate
applicable to amounts to be paid by the Master Issuer in respect of the related
Series and Class (or Sub-Class) of Notes;


  Master Issuer Term Advance Supplement means, in relation to any Master Issuer
Term Advance, the document between, amongst others, Funding and the Master
Issuer recording the principal terms of such Master Issuer Term Advance;


  Master Issuer Term Advances means the AAA Master Issuer Term Advances, the AA
Master Issuer Term Advances, the A Master Issuer Term Advances, the BBB Master
Issuer Term Advances and the BB Master Issuer Term Advances, if any, being the
advances made by the Master Issuer to Funding pursuant to the Master
Intercompany Loan Agreement, each being funded from proceeds received by the
Master Issuer from the issue of a Series and Class (or Sub-Class) of Master
Issuer Notes;


  Master Issuer Transaction Accounts means the Master Issuer Sterling Account,
the Master Issuer Non-Sterling Accounts (or such other accounts at such other
banks as may become a Master Issuer Transaction Account in accordance with the
Transaction Documents);


  Master Issuer Transaction Account Mandates means the Master Issuer Sterling
Account Mandate and the Master Issuer Non-Sterling Account Mandate;


  Master Issuer Transaction Documents means those Transaction Documents to which
the Master Issuer is a party, including the Master Intercompany Loan Agreement
(including each Master Issuer Term Advance Supplement), the Master Issuer Trust
Deed (including each supplemental trust deed supplemental thereto or any other
trust deed constituting any Note at any time), the Master Issuer Paying Agent
and Agent Bank Agreement, the Master Issuer Sub-paying Agency Agreement, the
Master Issuer Deed of Charge, the Master Issuer Cash Management Agreement, each
Master Issuer Swap Agreement, the Master Issuer Bank Account Agreement, the
Master Issuer Post-Enforcement Call Option Agreement, the Master Issuer
Corporate Services Agreement, any Swap Disclosure Agreements, any Master Issuer
Swap Collateral Ancillary Document, the Programme Agreement, each Subscription
Agreement, each Initial Purchase Agreement, each Underwriting Agreement and each
other document entered into or to be entered into by the Master Issuer pursuant
to or in connection with any of the above documents (including each document
under which the Master Issuer assumes any obligations to any New Master Issuer
Secured Creditor and any agreement entered into by the Master Issuer as a
replacement of any of the above agreements upon the termination thereof;


  Master Issuer Trust Deed means the further amended and restated master issuer
trust deed entered into on or about the 2007-2 Closing Date between the Master
Issuer and the Note Trustee constituting the Notes (as the same may be amended,
restated, supplemented, replaced or novated from time to time);


  Master Issuer’s Certificate means a certificate signed in the name of the
Master Issuer by two directors of the Master Issuer;


16


--------------------------------------------------------------------------------







  Moneyline Telerate Page 3750 means the display designated as Page 3750; and
“Moneyline Telerate Page 3740” means the display designated as Page 3740 and
“Moneyline Telerate Page 248” means the display designated as Page 248, in each
case on the Telerate Service (or such other pages as may replace Page 3750 or
Page 3740 or Page 248 on that service or such other service as may be nominated
by the British Bankers’ Association (including the Reuters Screen) as the
information vendor for the purposes of displaying British Bankers’ Association
Interest Settlement Rates for deposits in the currency concerned);


  Money Market Notes means notes which will be “Eligible Securities” within the
meaning of Rule 2a-7 under the United States Investment Company Act of 1940, as
amended;


  Monthly Interest Payment Date means, in respect of any Money Market Notes,
each monthly date specified in the applicable Final Terms for the payment of
interest and/or principal until the occurrence of a Pass-Through Trigger Event
and, following such occurrence, the Quarterly Interest Payment Dates as
specified in the applicable Final Terms for the payment of interest and/or
principal subject, in each case, to the appropriate Business Day Convention, if
any, specified in the applicable Final Terms;


  Moody’s means Moody’s Investors Service Limited and any successor to its
rating business;


  New Dealer means any entity appointed as an additional Dealer in accordance
with Clause 11 of the Programme Agreement;


  New Master Issuer Secured Creditor means a creditor of the Master Issuer that
has become a Master Issuer Secured Creditor by entering into an Accession Deed
in or substantially in the form set out in Schedule 3 to the Master Issuer Deed
of Charge;


  New York Business Day means a day (other than a Saturday or a Sunday) on which
banks are generally open for business in the city of New York;


  Non-Sterling Master Issuer Notes means any Master Issuer Notes denominated in
a currency other than Sterling;


  Note Determination Date shall have the meaning given to that term in the
Conditions;


  Note Enforcement Notice means, as applicable, a class A note enforcement
notice, a class B note enforcement notice, a class C note enforcement notice, a
class M note enforcement notice and/or a class D note enforcement notice each as
defined in Condition 9 of the Notes;


  Note Event of Default means, as applicable, a class A note event of default, a
class B note event of default, a class C note event of default, a class M note
event of default and/or a class D note event of default each as defined in
Condition 9 of the Notes;


  Noteholders means the holders for the time being of the Master Issuer Notes;


  Note Principal Payment means, in respect of a Master Issuer Note, the amount
of each principal payment payable on that Master Issuer Note;


  Note Trustee means The Bank of New York, London Branch having its principal
office at 40th Floor One Canada Square, London E14 5AL acting as Note Trustee
under the terms of the Master Issuer Trust Deed, or such other person as may
from time to time be appointed as Note Trustee (or co-trustee) pursuant to the
Master Issuer Trust Deed;


17


--------------------------------------------------------------------------------







  Notice means, in respect of notice being or to be given to the Noteholders, a
notice duly given in accordance with Condition 14;


  Officers’ Certificate means an officers’ certificate furnished by the Master
Issuer to the Note Trustee and/or the Master Issuer Security Trustee (as
appropriate) and complying with the provisions of section 314 of the Trust
Indenture Act;


  Official List means has the meaning given that term in section 103 of the
FSMA;


  Opinion of Counsel means an opinion of counsel furnished by the Master Issuer
to the Note Trustee and/or the Master Issuer Security Trustee (as appropriate)
and complying with the provisions of section 314 of the Trust Indenture Act;


  Option has the meaning given to it in Clause 2.2 of the Master Issuer
Post-Enforcement Call Option Deed;


  Option Exercise Date has the meaning ascribed to that expression in Clause 2.1
of the Master Issuer Post-Enforcement Call Option Deed;


  outstanding means, in relation to the Master Issuer Notes of the relevant
Series and Class/es (or Sub-Class/es), all the Master Issuer Notes issued other
than:


  (a) those Master Issuer Notes which have been redeemed in full pursuant to the
Master Issuer Trust Deed;


  (b) those Master Issuer Notes in respect of which the date for redemption in
accordance with the Conditions has occurred and the redemption moneys (including
premium (if any) and all interest payable thereon) have been duly paid to the
Note Trustee or to the Principal Paying Agent or the Registrar, as applicable,
in the manner provided in the Master Issuer Paying Agent and Agent Bank
Agreement (and where appropriate notice to that effect has been given to the
relevant Noteholders in accordance with the Conditions) and remain available for
payment against presentation of the relevant Master Issuer Notes;


  (c) those Master Issuer Notes which have become void under Condition 7
(Prescription);


  (d) those mutilated or defaced Master Issuer Notes which have been surrendered
and cancelled and in respect of which replacements have been issued pursuant to
Condition 13 (Replacement of Issuing Entity Notes);


  (e) (for the purpose only of ascertaining the Principal Amount Outstanding of
the Master Issuer Notes outstanding and without prejudice to the status for any
other purpose of the relevant Master Issuer Notes) those Master Issuer Notes
which are alleged to have been lost, stolen or destroyed and in respect of which
replacements have been issued pursuant to Condition 13 (Replacement of Issuing
Entity Notes); and


  (f) any Global Master Issuer Note to the extent that it shall have been
exchanged for another Global Master Issuer Note in respect of the Notes of the
relevant Series and Class/es (or Sub-Class/es) or for the Master Issuer Notes of
the relevant Series and Class/es (or Sub-Class/es) in definitive form pursuant
to its provisions,


  provided that for each of the following purposes, namely:


  (i) the right to attend and vote at any meeting of the Noteholders of any
Series and/or Class/es, an Extraordinary Resolution in writing as envisaged by
paragraph 1 of Schedule 5 of the


18


--------------------------------------------------------------------------------







    Master Issuer Trust Deed and any direction or request by the holders of
Master Issuer Notes of any Series and/or Class/es;


  (ii) the determination of how many and which Notes are for the time being
outstanding for the purposes of Clause 10.1 of the Master Issuer Trust Deed,
Conditions 9 (Events of Default) and 10 (Enforcement of Issuing Entity Notes)
and paragraphs 2, 5 and 6 of Schedule 5 to the Master Issuer Trust Deed;


  (iii) any right, discretion, power or authority (whether contained in the
Master Issuer Trust Deed, any other Transaction Document or vested by operation
of law) which the Note Trustee is required, expressly or impliedly, to exercise
in or by reference to the interests of the Noteholders or any Series and/or
Class/es thereof; and


  (iv) the determination by the Note Trustee whether any event, circumstance,
matter or thing is, in its opinion, materially prejudicial to the interests of
the Noteholders or any Class or Classes thereof,


  those Master Issuer Notes (if any) which are for the time being held by or on
behalf of or for the benefit of the Master Issuer, Funding, the Mortgages
Trustee or the Seller, any holding company of any of them or any other
Subsidiary of any of them or of such holding company, in each case as beneficial
owner, shall (unless and until ceasing to be so held) be deemed not to remain
outstanding;


  Paying Agents means the Principal Paying Agent and the US Paying Agent;


  Pool Factor has the meaning given to it in Condition 5.3 (Note Principal
Payments, Principal Amount Outstanding and Pool Factor);


  Potential Note Event of Default means any condition, event or act which, with
the lapse of time and/or the giving of any notice, would constitute a Note Event
of Default;


  Principal Amount Outstanding is calculated as set out in Condition 5.3 (Note
Principal Payments, Principal Amount Outstanding and Pool Factor);


  Principal Paying Agent means The Bank of New York, London Branch in its
capacity as principal paying agent in the United Kingdom pursuant to the Master
Issuer Paying Agent and Agent Bank Agreement;


  Programme means the residential mortgage - backed note issuance programme
established by or otherwise contemplated in the Programme Agreement and the
Master Issuer Trust Deed;


  Programme Agreement means the agreement entered into on 17 November 2006 and
made between the Master Issuer, Abbey, the Mortgages Trustee, Funding, the
Dealers named therein and any new dealer appointed under the agreement from time
to time (as the same may be amended, restated, supplemented, replaced or novated
from time to time);


  Programme Date means 28 November 2006;


  Programme Resolution has the meaning set out in paragraph 27 of Schedule 5 to
the Master Issuer Trust Deed;


  Prospectus means, in relation to the Master Issuer Notes, the Base Prospectus
dated 17 November 2006, as amended or supplemented from time to time, relating
to the establishment of the Programme as supplemented by the Final Terms
relating to each Series and Class (or Sub-Class) of Master Issuer Notes;


19


--------------------------------------------------------------------------------







  Quarterly Interest Payment Date means in respect of a Series and Class (or
Sub-Class) of Master Issuer Notes (other than Money Market Notes), each
quarterly date specified in the applicable Final Terms for the payment of
interest and/or principal subject to the appropriate Business Day Convention, if
any, specified in the applicable Final Terms;


  Rate of Interest means, in relation to any Series and Class (or Sub-Class) of
Master Issuer Notes, the rate or rates (expressed as a percentage per annum) of
interest payable in respect of such Master Issuer Notes specified in the
applicable Final Terms or calculated and determined in accordance with the
applicable Final Terms;


  Rating Agencies means Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies Inc., Moody’s Investors Service Limited and Fitch Ratings
Ltd.;


  Receiver means any person or persons appointed (and any additional person or
persons appointed or substituted) as an administrative receiver, receiver,
manager, or receiver and manager of the Master Issuer Charged Property by the
Master Issuer Security Trustee pursuant to the Master Issuer Deed of Charge
and/or of the Funding Charged Property by the Security Trustee pursuant to the
Funding Deed of Charge;


  Record Date means in respect of the Definitive Notes the 15th day prior to
each Interest Payment Date;


  Reference Banks means the principal London office of each of ABN Amro Bank
N.V., Barclays Bank PLC, Citibank N.A. and the Royal Bank of Scotland plc and/or
such other bank as may be appointed as a reference bank from time to time
pursuant to the Master Issuer Paying Agent and Agent Bank Agreement;


  Register means the register of noteholders kept by the Registrar and which
records the identity of each Noteholder and the number of Master Issuer Notes of
any Series and Class (or Sub-Class) which each Noteholder owns;


  Registrar means The Bank of New York (Luxembourg) S.A. in its capacity as the
registrar appointed by the Master Issuer under the Master Issuer Paying Agent
and Agent Bank Agreement to record the holders of Notes;


  Reg S means Regulation S under the Securities Act;


  Reg S Definitive Notes means Reg S Master Issuer notes in definitive form;


  Reg S Global Master Issuer Notes means each Reg S Master Issuer Note
represented on issue by a global note in registered form for the relevant class;


  Reg S Master Issuer Notes means each Class of Master Issuer Notes sold in
reliance on Regulation S;


  Reg S Prospectus means the Base Prospectus (including any supplementary
prospectus) together with the UK wrap related to an Issue of Master Issuer Notes
when read with the applicable Final Terms;


  Regulations means as the context may require either (i) the Unfair Terms in
Consumer Contracts Regulations 1999 and/or, as applicable, the Unfair Terms in
Consumer Contracts Regulations 1994 or (ii) the Regulations set out in Schedule
2 to the Master Issuer Paying Agent and Agent Bank Agreement;


20


--------------------------------------------------------------------------------







  Remarketing Agreement means a remarketing agreement (if any) entered into on
or about a Closing Date between the Master Issuer, the Remarketing Bank, the
Conditional Purchaser and the Master Issuer Cash Manager;


  Remarketing Bank means, in relation to a Series of Class A Master Issuer
Notes, the person (if any) specified as such in the applicable Final Terms;


  Repayment Date means the date when the Master Issuer Notes have been redeemed
in full;


  Rule 144A means Rule 144A under the Securities Act;


  Rule 144A Definitive Notes means Rule 144A Master Issuer Notes in definitive
form;


  Rule 144A Global Master Issuer Notes means each Rule 144A Master Issuer Note
represented on issue by a global note in registered form for the relevant Class;


  Rule 144A Master Issuer Notes means each Class of Master Issuer Notes sold in
reliance on Rule 144A;


  Scheduled Amortisation Instalment means, in respect of each Master Issuer Term
Advance that is a Scheduled Amortisation Master Issuer Term Advance and in
respect of the corresponding Series and Class (or Sub-Class) of Scheduled
Redemption Master Issuer Notes, the instalment amounts specified as applying to
such Master Issuer Term Advance and related Series and Class (or Sub-Class) of
Master Issuer Notes in the applicable Final Terms;


  Scheduled Redemption Dates means, in respect of a Series and Class (or
Sub-Class) of Master Issuer Notes, the Interest Payment Dates, if any, specified
as such for such Master Issuer Notes in the applicable Final Terms for the
repayment of principal, subject to the Conditions;


  Scheduled Repayment Dates means, in respect of any Scheduled Repayment Master
Issuer Term Advance, the Interest Payment Dates specified as such in the
applicable Master Issuer Term Advance Supplement for the repayment of principal;


  SEC means the United States Securities and Exchange Commission;


  SEC-Registered Definitive Notes means SEC-Registered Master Issuer Notes in
definitive form;


  SEC-Registered Global Master Issuer Notes means each SEC-Registered Master
Issuer Note represented on issue by a global note in registered form for the
relevant Class;


  SEC-Registered Master Issuer Notes means each class of Master Issuer Notes
which is registered with the SEC under the Securities Act;


  Securities Act means the United States Securities Act of 1933, as amended;


  Security Interest means any mortgage, sub-mortgage, standard security, charge,
sub-charge, assignment, assignation in security, pledge, lien, right of set-off
or other encumbrance or security interest;


  Senior Liabilities means the items listed in paragraphs (a) and (c) to (i)
(inclusive) of the Master Issuer Pre-Enforcement Revenue Priority of Payments;


  Series means any Class of Master Issuer Notes issued on a given day and any
Class of Master Issuer Notes issued on any other day which in each case: (a) is
expressed to be consolidated; and (b) is


21


--------------------------------------------------------------------------------







  identical in all respects (including as to listing) except for Closing Date,
Interest Commencement Date and issue price with any Class of Master Issuer Notes
issued on such given day;


  Series and Class means a particular Class of Master Issuer Notes of a given
Series;


  Specified Currency means, in respect of any Series or Class of Master Issuer
Notes, the currency or currencies specified as such for such Master Issuer Notes
in the applicable Final Terms;


  Specified Office means, as the context may require, in relation to any of the
Agents, the office specified against the name of such Agent in the Master Issuer
Paying Agent and Agent Bank Agreement or such other specified notice as may be
notified to the Master Issuer and the Note Trustee pursuant to the Master Issuer
Paying Agent and Agent Bank Agreement;


  Standard & Poor’s means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc. and any successor to its ratings business;


  Sterling-LIBOR or LIBOR means the London Interbank Offered Rate for sterling
deposits, as determined by the Agent Bank on the following basis:


  (a) on the applicable Determination Date, the Agent Bank will determine the
arithmetic mean, rounded upwards to five decimal places, of the offered
quotations to leading banks in the London inter-bank market for sterling
deposits for the relevant period specified in the applicable Final Terms (or, in
the case of the first Interest Period, the linear interpolation of the
arithmetic mean of such offered quotations for such period as specified in the
applicable Final Terms for sterling deposits (rounded upwards, if necessary, to
five decimal places)).


    This will be determined by reference to the display as quoted on the
Moneyline Telerate Screen No. 3750. If the Telerate Screen No. 3750 stops
providing these quotations, the replacement service for the purposes of
displaying this information will be used. If the replacement service stops
displaying the information, another page as determined by the Master Issuer with
the approval of the Note Trustee will be used.


    In each of these cases, the determination will be made as at or about 11.00
a.m., London time, on that date; This is called the screen rate for LIBOR or
Sterling LIBOR;


  (b) if, on any such Determination Date, the screen rate is unavailable, the
Agent Bank will:


    (i) request the principal London office of each of the Reference Banks to
provide the Agent Bank with its offered quotation to leading banks for sterling
deposits of the equivalent amount, and for the relevant period, in the London
inter-bank market as at or about 11.00 a.m. (London time); and


    (ii) calculate the arithmetic mean, rounded upwards to five decimal places,
of those quotations;


  (c) if, on any such Determination Date, the screen rate is unavailable and
only two or three of the Reference Banks provide offered quotations, the
relevant rate for that Interest Period will be the arithmetic mean of the
quotations as calculated in paragraph (b); and


  (d) if, on any such Determination Date, fewer than two Reference Banks provide
quotations, the Agent Bank will consult with the Note Trustee and the Master
Issuer for the purpose of agreeing a total of two banks to provide such
quotations and the relevant rate for that Interest Period will be the arithmetic
mean of the quotations as calculated in paragraph (b). If no


22


--------------------------------------------------------------------------------







    such banks are agreed then the relevant rate for that Interest Period will
be the rate in effect for the last preceding Interest Period for which paragraph
(a) or (b) was applicable;


  Sterling Master Issuer Notes means the Master Issuer Notes denominated in
Sterling;


  Sub-Class means any sub-class of a Series and Class (or Sub-Class) of Master
Issuer Notes;


  Sub-paying Agent means BNY Trust Company of Canada;


  Subscription Agreement means an agreement supplemental to the Programme
Agreement or substantially in the form set out in the Programme Agreement or
such other form as may be agreed between the Master Issuer and the Managers in
relation to the subscription of Reg S Master Issuer Notes;


  Subsidiary means (a) a subsidiary within the meaning of section 736 of the
Companies Act 1985, and (b) unless the context requires otherwise, a subsidiary
undertaking within the meaning of section 258 of the Companies Act 1985;


  Successor Agent means any successor to any Agent who may be appointed by the
Master Issuer under the Master Issuer Paying Agent and Agent Bank Agreement;


  Successor Agent Bank means any successor to the Agent Bank who may be
appointed by the Master Issuer under the Master Issuer Paying Agent and Agent
Bank Agreement;


  Successor Paying Agent means any successor to any Paying Agent who may be
appointed by the Master Issuer under the Master Issuer Paying Agent and Agent
Bank Agreement;


  Successor Principal Paying Agent means any successor to the Principal Paying
Agent who may be appointed by the Master Issuer under the Master Issuer Paying
Agent and Agent Bank Agreement;


  Successor US Paying Agent means any successor to the US Paying Agent who may
be appointed by the Master Issuer under the Master Issuer Paying Agent and Agent
Bank Agreement;


  Swap Collateral means, at any time, any asset (including, without limitation,
cash and/or securities) which is paid or transferred by a Master Issuer Swap
Provider to, or held by, the Master Issuer as collateral to secure the
performance by such Master Issuer Swap Provider of its obligations under the
relevant Master Issuer Swap Agreement together with any income or distribution
received in respect of such asset (if the Master Issuer is entitled to retain
the same);


  Swap Disclosure Agreement means any agreement between inter alios, a Master
Issuer Swap Provider and the Master Issuer for the purposes of agreeing such
Master Issuer Swap Provider’s reporting requirements in respect of information
contained in the US Prospectus;


  Swap Replacement Payment means the amount, if any, received by the Master
Issuer by a replacement swap provider as consideration for its entry into a
replacement swap agreement with the Master Issuer;


  TARGET Business Day means a day on which the TransEuropean Automated Realtime
Gross Settlement Express Transfer (TARGET) system is open;


  Terms and Conditions has the same meaning as Conditions;


  Transaction means the transaction contemplated by the Transaction Documents;


23


--------------------------------------------------------------------------------







  Transaction Documents means the Master Issuer Transaction Documents, the
previous intercompany loan agreements, the current start-up loan agreements, the
previous swap agreements, other documents relating to the issue of previous
notes by the previous issuing entities and any new intercompany loan agreements,
new start-up loan agreements, new swap agreements, other documents relating to
issues of new notes by new issuing entities, the mortgages trustee guaranteed
investment contract and all other agreements referred to therein;


  Transfer Agent means The Bank of New York (Luxembourg) S.A., at Aerogolf
Center, 1A, Hoehenhof, L-1736 Senningerberg, Luxembourg, in its capacity as the
transfer agent appointed by the Master Issuer under the Master Issuer Paying
Agent and Agent Bank Agreement to administer the transfer of Master Issuer
Notes;


  Trustee Acts means the Trustee Act 1925 and the Trustee Act 2000 of England
and Wales;


  UK Listing Authority means the Financial Services Authority in its capacity as
competent authority under the Financial Services and Markets Act 2000;


  Underwriting Agreement means each underwriting agreement between the Master
Issuer and the Underwriters from time to time, the first being the underwriting
agreement dated 19 March 2007;


  Underwriters means the underwriters of each issue of SEC-Registered Master
Issuer Notes and in respect of the issue of Master Issuer Notes on the 2007-2
Closing Date means HSBC Securities (USA) Inc., Lehman Brothers Inc. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated;


  USD-LIBOR means the London Interbank Offered Rate for dollar deposits, as
determined by the Agent Bank on the following basis:


  (a) on the Determination Date applicable to the relevant Series and Class (or
Sub-Class) of Master Issuer Notes as specified in the relevant Final Terms, the
Agent Bank will determine the arithmetic mean, rounded upwards to five decimal
places, of the offered quotations to leading banks for US dollar deposits for
the relevant period as specified in the relevant Final Terms. The USD-LIBOR for
the first Interest Period shall be the linear interpolation of the arithmetic
mean of such offered quotations for such period in respect of such Notes as
specified in the relevant Final Terms for US dollar deposits (rounded upwards,
if necessary, to five decimal places).


    This will be determined by reference to the display as quoted on the
Moneyline Telerate Screen No. 3750. If the Telerate Screen No. 3750 stops
providing these quotations, the replacement service for the purposes of
displaying this information will be used. If the replacement service stops
displaying the information, another page as determined by the Master Issuer with
the approval of the Note Trustee will be used. In each of these cases, the
determination will be made as at or about 11.00 a.m., London time, on that date.
This is called the screen rate for the applicable Series and Class (or
Sub-Class) of Master Issuer Notes;


  (b) if, on any such Note Determination Date, the screen rate is unavailable,
the Agent Bank will:


    (i) request the principal London office of each of the Reference Banks to
provide the Agent Bank with its offered quotation to leading banks for US dollar
deposits of the equivalent amount and for the relevant period, in the London
inter-bank market as at or about 11.00 a.m. (London time); and


    (ii) calculate the arithmetic mean, rounded upwards to five decimal places,
of those quotations;


24


--------------------------------------------------------------------------------







  (c) if, on any such Note Determination Date, the screen rate is unavailable
and only two or three of the Reference Banks provide offered quotations, the
relevant rate for that Interest Period will be the arithmetic mean of the
quotations as calculated in (b); and


  (d) if, on any such Note Determination Date, fewer than two Reference Banks
provide quotations, the Agent Bank will consult with the Note Trustee and the
Master Issuer for the purpose of agreeing a total of two banks to provide such
quotations and the relevant rate for that Interest Period will be the arithmetic
mean of the quotations as calculated in (b). If no such banks are agreed then
the relevant rate for that Interest Period will be the rate in effect for the
last preceding interest period for which (a) or (b) was applicable;


  US Definitive Master Issuer Notes means any Class of US Notes in definitive
form;


  US Global Master Issuer Notes or US Global Notes means any Class of US Notes
in global form;


  US Notes means each Series and Class (or Sub-Class) of Notes, if any, which is
an SEC-Registered Master Issuer Note or a Rule 144A Master Issuer Note;


  US Paying Agent means The Bank of New York, New York Branch as paying agent in
the United States of America;


  US Prospectus means the US Prospectus Supplement together with the Base
Prospectus, related to an Issue of the US Notes;


  US Prospectus Supplement means each prospectus supplement to the Base
Prospectus, related to an Issue of the US Notes;


  Zero Coupon Master Issuer Note means a Master Issuer Note, the interest basis
of which is specified in the applicable Final Terms as being zero coupon.


2. INTERPRETATION AND CONSTRUCTION


2.1 Any reference in this Master Issuer Master Definitions and Construction
Schedule or any Master Issuer Transaction Document to:


  affiliate of any person shall be construed as a reference to the ultimate
holding company of that person or an entity of which that person or its ultimate
holding company (a) has direct or indirect control or (b) owns directly or
indirectly more than fifty per cent. (50%) of the share capital or similar
rights of ownership;


  the assets of any person shall be construed as a reference to the whole or any
part of its business, undertakings, property, intellectual property, shares,
securities, debts, accounts, revenues (including any right to receive revenues),
goodwill, shareholdings and uncalled capital including premium whether now or
hereafter acquired and any other assets whatsoever;


  disposal shall be construed as any sale, lease, transfer, conveyance,
assignment, assignation, licence, sub-licence or other disposal and dispose
shall be construed accordingly;


  a guarantee means any guarantee, bond, indemnity, letter of credit, third
party security or other legally binding assurance against financial loss granted
by one person in respect of any indebtedness of another person, or any agreement
to assume any indebtedness of any other person or to supply funds or to invest
in any manner whatsoever in such other person by reason of, or otherwise in
relation to, indebtedness of such other person;


25


--------------------------------------------------------------------------------







  holding company means a holding company within the meaning of section 736 of
the Companies Act 1985;


  indebtedness shall be construed so as to include any obligation (whether
incurred as principal or as surety) for the payment or repayment of money,
whether present or future, actual or contingent;


  a month is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month save
that, where any such period would otherwise end on a day which is not a Business
Day, it shall end on the next Business Day, unless that day falls in the
calendar month succeeding that in which it would otherwise have ended, in which
case it shall end on the preceding Business Day provided that, if a period
starts on the last Business Day in a calendar month or if there is no
numerically corresponding day in the month in which that period ends, that
period shall end on the last Business Day in that later month (and references to
months shall be construed accordingly);


  party shall be construed as a party to a particular agreement, as the case may
be;


  Subsidiary means, (a) a subsidiary within the meaning of section 736 of the
Companies Act 1985, and (b) unless the context requires otherwise, a subsidiary
undertaking within the meaning of section 258 of the Companies Act 1985;


  VAT means value added tax imposed by the United Kingdom as referred to in the
Value Added Tax Act 1994 and legislation (whether delegated or otherwise)
replacing the same or supplemental thereto or in any primary or subordinate
legislation promulgated by the European Union or any official body or agency
thereof, and any similar turnover tax replacing or introduced in addition to any
of the same;


  a wholly-owned subsidiary of a company or corporation shall be construed as a
reference to any company or corporation which has no other members except that
other company or corporation and that other company’s or corporation’s
wholly-owned subsidiaries or persons acting on behalf of that other company or
corporation or its wholly-owned subsidiaries; and


  the winding-up, dissolution or administration of a company or corporation
shall be construed so as to include any equivalent or analogous proceedings
under the law of the jurisdiction in which such company or corporation is
incorporated or any jurisdiction in which such company or corporation carries on
business including the seeking of liquidation, winding-up, bankruptcy,
reorganisation, dissolution, administration, arrangement, adjustment, protection
or relief of debtors.


2.2 £, sterling or pounds sterling denotes the lawful currency for the time
being of the United Kingdom; $, US$, dollars or USD denotes the lawful currency
for the time being of the United States of America, CAD$, CAN$, or Canadian
dollars denotes the lawful currency for the time being of Canada and €, euro or
Euro denotes the single currency introduced at the start of the third stage of
European Economic Monetary Union pursuant to the Treaty of Rome of 25 March
1957, as amended by, inter alia, the Single European Act of 1986 and the Treaty
of European Union of 7 February 1992 and the Treaty of Amsterdam of 2 October
1997 establishing the European Community, as further amended from time to time.


2.3 In this Master Issuer Master Definitions and Construction Schedule and in
any of the Transaction Documents in which this Master Issuer Master Definitions
and Construction Schedule is expressed to be incorporated or to which this
Master Issuer Master Definitions and Construction Schedule is expressed to
apply:


  (a) words denoting the singular number only shall include the plural number
also and vice versa;


26


--------------------------------------------------------------------------------







  (b) words denoting one gender only shall include the other genders;


  (c) words denoting persons only shall include firms and corporations and vice
versa;


  (d) references to any statutory provision shall be deemed also to refer to any
statutory modification or re-enactment thereof or any statutory instrument,
order or regulation made thereunder or under any such re-enactment;


  (e) references to any agreement or other document (including any of the
Transaction Documents) shall be deemed also to refer to such agreement or
document as amended, varied, supplemented or novated from time to time;


  (f) clause, paragraph and schedule headings are for ease of reference only;


  (g) reference to a statute shall be construed as a reference to such statute
as the same may have been, or may from time to time be, amended or re-enacted to
the extent such amendment or re-enactment is substantially to the same effect as
such statute on the date hereof;


  (h) reference to a time of day shall be construed as a reference to London
time; and


  (i) references to any person shall include references to his successors,
transferees and assigns and any person deriving title under or through him.


2.4 Any definition that appears in the Master Issuer Transaction Documents that
does not appear in this Amended and Restated Master Issuer Master Definitions
and Construction Schedule, shall have the meaning given in the Third Amended and
Restated Master Definitions and Construction Schedule (as the same may be
amended, restated, supplemented, replaced or novated from time to time), unless
otherwise defined therein and unless the context otherwise requires. In the
event of a conflict between the definitions set out in this Amended and Restated
Master Issuer Master Definitions and Construction Schedule and the definitions
set out in the Third Amended and Restated Master Definitions and Construction
Schedule, unless contrary intention appears, the definitions in this Amended and
Restated Master Issuer Master Definitions and Construction Schedule shall
prevail.


3. GOVERNING LAW AND JURISDICTION


  This Master Issuer Master Definitions and Construction Schedule is governed
by, and shall be construed in accordance with, the laws of England, and the
parties to the Master Issuer Transaction Documents irrevocably submit to the
non-exclusive jurisdiction of the courts of England.


27


--------------------------------------------------------------------------------







SIGNATORIES

Signed for the purposes of identification by



  ) ALLEN & OVERY LLP   ) /s/ ALLEN & OVERY LLP                         Signed
for the purposes of identification by   ) SLAUGHTER AND MAY   ) /s/ SLAUGHTER
AND MAY


28


--------------------------------------------------------------------------------

